Atkinson, J.
1. “ No note or memorandum in writing is necessary to charge either the administrator or purchaser at any administrator’s sale.” Green v. Freeman, 126 Ga. 274 (55 S. E. 45, 7 Ann. Cas. 1069)Civil Code, § 6071.
2. A purchase by an administrator at his own sale of the land of his intestate is voidable at the option of the heirs at law, and it is immaterial whether the purchase is made by the administrator in his own name or through the medium of another; but an administrator whf> is an heir at law of his intestate, and as such has an interest in the property sold, may purchase at the sale of the property of the estate, provided ■ he is guilty of no fraud, and the property is exposed for sale in the ordinary mode and under circumstances to command the best price. Randolph v. Vails, 180 Ala. 82 (60 So. 159); Wetumpka Bank v. Walkley, 169 Ala. 648 (53 So. 830); Calloway v. Gilmer, 36 Ala. 354; Wheeler’s Est., 11 Del. Ch. 469 (101 Atl. 865); 24 C. J. 635, § 1591, note 62.
3. Where an administrator employs another to bid in lands of an intestate at a sale conducted by him as such administrator, such agent being instructed by the administrator not to exceed a named price per acre, but through a misunderstanding of his instructions such agent bids off the lands at a higher price per acre, the mistake of the agent will be imputed to his principal, and will not furnish a ground for setting aside the sale on the ground of mistake.
4. The foregoing rulings are controlling in the case, and the judge did not err in directing the verdict, upon any ground taken.

Judgment affirmed.


All the Justices concur, except Beclc, P. J., dissenting.

W. W. Stark, J. W. Arnold, and John J. Strickland for plaintiffs.
Gordon & Gordon, Clarence TS. Adams, West & West, and Berry T. Moseley, for defendants.